              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00165-MR


ROBERT H. JOHNSON,               )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                    ORDER
                                 )
KERI L. TRIPLETT, et al.,        )
                                 )
               Defendants.       )
________________________________ )

      THIS MATTER is before the Court on periodic review of the docket.

      The Complaint passed initial review on the pro se incarcerated

Plaintiff’s claims against several defendants, including Defendant Keri L.

Triplett. The Court ordered the U.S. Marshals Service (“USMS”) to locate

and serve Defendant Triplett [Doc. 10].       The summons was returned

unexecuted on March 30, 2020, with notations indicating that USMS

attempted service on February 24, 2020, but that Defendant Triplett is no

longer employed at the address listed on the summons. [Doc. 27]. On May

12, 2020, the Court directed USMS to again make reasonable efforts to

locate and serve Defendant Triplett and, if unable to serve her, to inform the

Court of its reasonable efforts to obtain service. [Doc. 32]. No summons

return has been filed to date.


        Case 5:19-cv-00165-MR Document 40 Filed 08/19/20 Page 1 of 2
      In actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such

cases.” 28 U.S.C. § 1915(d); see Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States

marshal or deputy marshal or by a person specially appointed by the court.

The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      USMS is instructed to inform the Court within fourteen (14) days of the

status of its attempts to locate and serve Defendant Triplett.

      IT IS THEREFORE ORDERED that USMS shall inform the Court

within fourteen (14) days of this Order of the status of its efforts to locate

and serve Defendant Kerri L. Triplett.

      IT IS SO ORDERED.
                           Signed: August 19, 2020




                                          2



        Case 5:19-cv-00165-MR Document 40 Filed 08/19/20 Page 2 of 2
